    Case 4:20-cv-02104 Document 18-2 Filed on 07/17/20 in TXSD Page 1 of 6
                                                                                    EXHIBIT 1

                                Affidavit of James Dickey
“My name is James Dickey, my date of birth is November 23, 1966 and my office address is
1108 Lavaca Street, Suite 500, Austin TX 78701, U.S. I declare under penalty of perjury that the
following statements are true and correct.

1. I serve as the Chairman of the Republican Party of Texas (“RPT”) and am personally
   familiar with the contracts between the RPT and the Houston First Corporation (“HFC”).

2. In preparation for its semi-annual convention, RPT first contracted with Houston First
   Corporation (“HFC”) on or about July 20, 2017 to secure the use of the George R. Brown
   Convention Center (the “Facility”) for original dates of May 11, 2020 to May 17, 2020. This
   original lease contract (“Contract”) for use of the George R. Brown Convention Center made
   effective December 8, 2017. The Parties discussed that the lease was for use of the RPT for
   its state convention. An unsigned copy of the Contract is attached as Exhibit 1-1.

3. The Parties amended the Contract effectively on January 31, 2019 (“First Amendment”).

4. Because of the COVID pandemic, and the various emergency declarations, the parties
   entered into an amended agreement on March 30, 2020, to secure the Facility for July 13 to
   July 18, 2020 (“Second Amendment”). A copy of the Second Amendment is attached as
   Exhibit 1-2.

5. In the Second Amendment formed on March 30, I was concerned that an executive order
   might result in a forced cancellation of the convention, so we added a clause to ensure that
   we could cancel the Contract between the parties if an executive order by Governor Abbott
   or any other authority made the Convention untenable at the GRB Convention Center. It was
   not designed to allow a party to cancel the Contract based only on a pandemic, but only to
   allow cancellation if the pandemic made fulfilling the Contract by preventing use and
   occupancy of the Facility and an executive order prevented use of the Facility.

6. Throughout this negotiation process, HFC agents assured me and other RPT agents that HFC
   would in no way interfere with RPT’s Convention nor impose any restrictions on its use.

7. Since the Contracts were formed and amended, RPT agents have been in constant contact
   with the Facility and worked cooperatively with the Facility to implement common-sense
   safety measures to facilitate a safe and productive convention experience for its delegates and
   guests.

8. Around June 23, 2020, HFC posted its health safety plan which encouraged several enhanced
   measures to mitigate the spread of SARS-CoV-2, which I have attached as Exhibit 1-3.
   Importantly, the health safety plan HFC adopted did not initially require visitors of the
   Facility to wear face coverings. We discussed Gov. Abbott’s mask order that came up later
   and

9. To protect everyone involved, the parties developed a plan to manage the flow throughout
   the Facility, reducing risk for exposure by limiting facility entrances, executing check-in

Exhibit 1 - Affidavit of James Dickey                                                      Page 1
    Case 4:20-cv-02104 Document 18-2 Filed on 07/17/20 in TXSD Page 2 of 6
                                                                                    EXHIBIT 1

   procedures, developing floor plans that promote social distancing and controlling staffing and
   supply levels to contain the potential spread of the virus. Further, the Facility increased the
   frequency of cleaning of all high touch surfaces using EPA approved products and protocols
   proven effective against airborne and bloodborne pathogens.

10. To further promote social distancing, the Facility increased spacing between seats and tables
    in restaurants, concession areas and other common areas and placed distancing indicators
    near elevators, retail locations and other queuing areas. Additionally, elevators would have a
    strict two-person limit.

11. The Facility placed signs throughout the Facility to inform and direct guests in preventing the
    spread of the virus. There are signs displaying health and safety protocols prominently
    displayed in high traffic areas and information regarding recommended hygiene techniques is
    located outside of restrooms. Moreover, Facility team members and service partners
    completed mandatory training based on CDC, local health department, and industry
    recommendations before returning to work.

12. Each of these enhanced measures are currently implemented and will continue throughout
    RPT’s Convention. Additionally, the RPT has discussed the GA-29 mask order and is
    expected to follow its guidelines, just as it follows ordinary state laws.

13. Mayor Turner has of late opted to use incendiary language in news releases and public
    statements in an effort to create a public hysteria regarding the RPT’s convention. For
    example, he stated during a July 3rd press release on July 3, 2020 the following:

     "In view of the pandemic's surge across the state and the strong statement from the
     Texas Medical Association to withdraw its support from an in-person convention at
     the George R. Brown Convention Center, the City was hopeful that the State
     Republican Executive Committee would elect to transition to a virtual platform.

     "Now that the Executive Committee has made the decision to move forward, the City
     will decide what steps must be taken to protect the health and safety of employees,
     visitors, and the general public.

     "At the very minimum, masks will be a requirement for attendance and service.
     However, it is also my hope that over the next several days, the party's leadership will
     reconsider in view of the rising number of positive COVID-19 cases, increased
     hospitalizations, and shortage of ICU beds."

   I have attached a true copy of the press release as Exhibit 1-4.

14. Turner and Houston are treating RPT differently than other groups. I have attached a letter
    sent by Turner’s office to the RPT with new terms of operation not discussed in the
    convention contract as Exhibit 1-5. I have also attached a “redline” revision of some changes
    to the plans for operation of the convention showing how “recommendations” turned into
    “requirements” as Exhibit 1-6.



Exhibit 1 - Affidavit of James Dickey                                                       Page 2
    Case 4:20-cv-02104 Document 18-2 Filed on 07/17/20 in TXSD Page 3 of 6
                                                                                    EXHIBIT 1

15. Mayor Turner showed no significant virus spread concern during other recent political
    assemblies and never once threatening any unconstitutional draconian regulations as he has
    with the RPT. Houston hosted significant political protests without Turner’s condemnation or
    significant new edicts for public discourse of which I am aware. I am aware that none of
    these gatherings resulted in any demonstrated grave concern by Mayor Turner, even when
    they showed no dedication to social distancing, and intermittent use of masks at best.

16. Turner’s pattern of threatening rhetoric turned to action on July 8, 2020, when he admitted to
    instructing his legal team to find a way out of the Contract. During a meeting of the Houston
    City     Council,      a   public     event     which     any     person    can     view    at
    https://houstontx.swagit.com/play/07072020-1540, Mayor Turner stated, starting at about
    3:57 minutes into the “Mayor's Report II” section of the meeting, the following:

       "With all that being said, I have asked Houston First and city legal working with
       Houston First to review the contract between Houston First and the State Republican
       Executive Committee. I have seen it, looked at it, and read it. And to take a look at it
       and where there are provisions that would allow this convention, allow us to cancel
       this convention. We will exercise those provisions. and the plan is to exercise those
       provisions, to cancel this agreement, this contract today. To not go forward with this
       convention. The other point that I want to make in response to a question posed by
       council member Kubosh is that there are no other conferences and conventions that
       are being held in the City of Houston between now and the end of the year. . .
       [discussion of commercial conferences cancelled, none of which are statutorily
       mandated or comprising political speech]. . . We will exercise the provisions of the
       contract to cancel this convention."

   I have copied these words from the transcription of the video which is provided on the video
   real time. This is what the transcript stated, which did not deviate in any material way from
   what Mayor Turner said. (The set-off blocked portion is my summary of the omitted
   information, which was not relevant.)

17. Later on July 8, Mayor Turner held a press conference which is on the City of Houston’s
    website at http://houstontx.gov/mayor/press/2020/tx-gop-convention-cancellation.html where
    Mayor Turner explained his desire to cancel the Convention. Mayor Turner never discusses
    why he allows restaurants to remain open, and never gives any reason why the Convention
    cannot continue with its duties. Turner asserts that other conferences were cancelled, but
    never recognizes that the RPT conference is in connection with an election process.

18. Even before cancelling the Convention, Defendant Turner publicly stated that “the
    convention will be shut down” unless every person wore a mask, though I know of no legal
    or contractual authority he has to take such a stance.

19. The RPT has deposits in multiple hotels throughout the City, and by forcing the Convention
    to be cancelled, Turner has effectively forcing the RPT to challenge all the deposits in order
    to retrieve them, and the RPT has suffered and will continue to suffer economic losses and
    unrecoverable damages due to diminished participation - harm to the party that is irreparable.


Exhibit 1 - Affidavit of James Dickey                                                      Page 3
    Case 4:20-cv-02104 Document 18-2 Filed on 07/17/20 in TXSD Page 4 of 6
                                                                                      EXHIBIT 1

20. Mayor Turner’s fountain of threats has harmed and is harming the Convention by creating
    uncertainty in the minds of would-be attendees, who heard his remarks and become
    concerned that they are traveling to Houston only to be told that a child has pulled his mask
    off and Mayor Turner has cancelled the Convention. This harm is irreparable, as this is a one-
    time event that happens only every four years. (The RPT has a state convention every two
    years, but every other cycle includes a presidential aspect.) Defendant Turner’s appear to me
    to be less than voter intimidation with a deliberate design of scaring attendees from executing
    their planned travels and participation.

21. The RPT has already been irreparably harmed and is continuing to be irreparably harmed by
    the unwarranted cancelation, and without the Court’s immediate relief, the RPT will suffer
    even more, as the damage will be incalculable – thousands of attendees have made
    reservations and made special plans to come to Houston. This is more irreparable harm.

22. I have attached a true copy as Exhibit 1-7 of the cancellation letter from David Mincberg and
    Brenda Bazan, purporting to be the HFC’s Chair and President, respectively. That
    cancellation letter remarks that HFC has been aware of an increasing number of cases of
    covid-19 that began on Memorial Day weekend.

23. I am aware that Mayor Brown has tried to distinguish between his support of outdoor protests
    involving 60,000 people by suggesting that a march does not need a parade permit from the
    City, and Mayor cannot stop a parade. He stated this in a public conference on July 8th, which
    was reported and maintained online at https://abc13.com/politics/why-turner-believes-gop-
    convention-is-different-than-protests/6307514/.

24. The RPT held committee meetings as planned in the early part of the week and many
    convention attendees are still in the area. If the convention center is not available, they will
    go to clustered areas to congregate.

25. In presidential election years, the RPT Convention is used to select the presidential electors
    that will sit at the Electoral College to officially choose the President of the United States in
    months that follow. Many more meetings and activities occur during the state convention, but
    chief among them is that it is the one place and time where grassroots activists, political
    operatives, campaign workers, lobbyists, politicians, and the like gather in once place to
    discuss past successes, missteps, and plans for the future of their involvement in our political
    process. While all conferences are important, it is not a stretch to say that this particular
    conference must necessarily be held to preserve our republican form of government in Texas.
    The deadline for electing those presidential electors is July 20, 2020, so no time is available
    to allow for consideration of an arrangement for alternative in-person locations.



26. The state convention must be held in person to be effective. Timeliness and the risk of
    interception factor greatly into the rationale for an in-person meeting. But the greatest of
    these reasons is the inherent difference between human beings discussing issues, face-to-
    face, in a room, and human beings corresponding on issues behind a notepad or keyboard.
    Although the latter can certainly achieve a good outcome, it cannot replace traditional human


Exhibit 1 - Affidavit of James Dickey                                                         Page 4
    Case 4:20-cv-02104 Document 18-2 Filed on 07/17/20 in TXSD Page 5 of 6
                                                                                     EXHIBIT 1

   interaction; face-to-face meetings among politically active human beings add a certain
   quality and fervor to ensuing discussions that the written word—nor, in modern times, a
   virtual video chat—cannot properly convey.

27. We must select our national delegates no later than July 18, 2020 in order to submit them
    after a credentialing process on July 20, 2020. In practical terms, we must handle make our
    selections this coming weekend, no later than Sunday the 19th of July, as delegates do not
    have widespread ability to participate on Monday the 20th.

28. Faced with the Convention’s cancellation, the Republican Party of Texas was forced to work
    virtually today. Our electronic voting vendor had substantial difficulties and we were unable
    to effectively operate. While we are working to provide a working solution by the afternoon
    of Friday, July 17, 2020, any continued struggles imperil the ability of the state convention to
    perform its statutory obligations as described above.

29. The electronic credentialing struggles meant that we could not effectively operate virtually
    on July 16, 2020. Even if we have the system working tomorrow, we are still going to
    struggle with our convention. I chaired an emergency meeting of the SREC that began on
    8:45 pm of July 16th and lasted to past 12:30 am on July 17th.

30. Convention by virtual means is problematic, as these events have shown, and we are still
    struggling. Many delegates will struggle with internet connections, video quality, and some
    may not have internet connections at all. Even outside of a global pandemic, holding an
    online-only convention is difficult to replicate the parliamentary aspects of a political
    convention, rather than a mere staged show of the party “going through the motions” rather
    than anything that has historically occurred on the convention floor.

31. At the TRO hearing in the state case, the City of Houston argued that the Convention can be
    moved to Montgomery County. That assertion demonstrates a complete lack of
    understanding of what it takes to hold an event of this magnitude. These events take years to
    properly plan. It is logistically and physically impossible to hold even a 4,000-person
    convention in the space that was considered, because zero social distancing could occur.

32. There are a limited number of sites that the RPT can hold its Convention in this state, and we
    were invited to hold the Convention in Houston. Houston invited us. We contracted with
    them, and even as late as July 6, Turner said that he was simply going to ensure that the RPT
    operated safely or he would shut down the convention.

33. Nothing changed between late June and July 8, when the Contract was cancelled.

34. I note that Mayor Turner was at a public gathering on Saturday afternoon on July 11, after
    acting in concert with his efforts to cancel the Contract, while people were milling about,
    many of them without face masks, at an event well worthy of support, but shows that Mayor
    Turner’s scolding is reserved for the RPT that no other group seems to warrant. Mayor
    Turner retweeted out the link for the video of the event, which was:
    https://www.khou.com/article/news/local/vanessa-guillen-update-family-friends-host-car-
    ride-vigil/285-05ef8eef-303b-44e1-9f9a-97bc35ad634b. A longer version of the video from


Exhibit 1 - Affidavit of James Dickey                                                        Page 5
    Case 4:20-cv-02104 Document 18-2 Filed on 07/17/20 in TXSD Page 6 of 6
                                                                                     EXHIBIT 1

   KHOU on its website showed Turner speaking at the event. A snapshot from the video shows
   him enjoying his time with the group, which is shown here and attached as Exhibit 1-8:

35. I note that the gathering above occurred on Saturday, July 11th, in the afternoon. But I noticed
    that just after that gathering, he sent out a tweet which I have attached to this declaration as
    Exhibit 1-9. The Court will notice that he instructs that Houstonians must “stay home” while
    he was simultaneously not “staying home”:

36. While it should seem obvious, the RPT convention is a part of the election process, and thus
    qualifies as “essential” under the national guidelines of work that is not subject to Covid-19
    related restrictions. However, Attorney General Ken Paxton wrote an opinion to explain this
    issue which I have attached as Exhibit 1-10.

37. Based on what I have seen in the media and recent experiences, restaurants and most other
    businesses in Houston appear to be open.

38. As I alluded to above, the RPT has contracted with many vendors for the exhibit hall. Those
    vendors invested significant funds and their losses may create significant claims against the
    RPT which could be potentially won in court, but the litigation costs may also be significant.
    If the party could operate the next weekend at the George R. Brown Convention Center as an
    option, the option of allowing vendors to exhibit and sell their wares would alleviate some of
    those otherwise irreparable harms.

39. While I cannot state with certainty that we could at this point recreate the convention on this
    weekend on this Saturday or Sunday, July 18-19, it may be that option becomes the only
    valid option if we are unable to operate the electronic system and vote reliably.

FURTHER, AFFIANT SAYETH NOT.




                                                     James Dickey

SUBSCRIBED AND SWORN TO before me by James Dickey, a person known to me, on July
17, 2020.




Exhibit 1 - Affidavit of James Dickey                                                        Page 6
